DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 16, 20, 21, 23-25, 27 and 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jones et al. (PN 3996330).	
With regards to claims 16 and 30, Jones teaches a system and method for injection molding comprising supplying a molding compound via a feed region or sprue (4) to a mold insert (13) that define at least a part of a cavity (6) as seen in Fig. 7 (col 1 ln 52-col 2 ln 31).     Jones teaches that the cavity comprises at least one object molding region (6) that defines the object to be produced and a distribution region (the gate between the sprue and main cavity part 6).  Jones teaches at least one pusher device (8) that is configured in a first position (retracted as seen in Fig. 5) to allow the object molding region and the distribution region to be connected and in a second position (advanced as seen in Fig. 7) to separate the object molding region from the distribution region after the molding compound has been injected.  Jones teaches that the mold insert (13) moves relative to the feed region along a movement axis (Fig. 6) wherein the pusher device (12) is actuatable according to the relative movement direction desired by use of piston (9).  Jones teaches that the device comprises a plurality of distribution regions each with a pusher device (Fig. 3).  Jones teaches that the pusher device is actuated (biased) to change position from the first to second position (Fig. 4-7).
With regards to claim 17, Jones teaches forming an elongate object (Fig. 2) and that the longitudinal axis of the elongate object and the movement axis coincide (occupy the same space as the movement axis crosses the longitudinal axis of the object).
With regards to claims 18 and 24, Jones teaches that the pusher device is actuated (biased) to change position from the first to second position (Fig. 4-7).
With regards to claim 19, Jones teaches that the pusher device is capable of being actuated to assume the second position after the sprue supplies molding compound (Fig. 7).
With regards to claim 20, Jones teaches that the device is mechanically actuated by piston (9) and thus is actuated based on the force of the piston.
With regards to claim 21, Jones teaches that the pusher device interacts with an actuator portion (base) of the insert with an actuating region (sloped surface of block 8) of the device (Fig. 4, 6) according to the relative movement in which there is an abutment between the portion and the region.
With regards to claim 22, Jones teaches that the interaction generates a movement of the actuating portion and that it takes place at an angle to the movement axis (sloped surface of block 8 is at an angle and piston 9 is applying force orthogonally to the movement direction).
With regards to claim 23, Jones teaches that the actuating region comprises a contoured control region (cam slot 12) configured to interact with the actuating portion (mated cam block 8).
With regards to claim 25, Jones teaches that the object molding region is configured to mold the entire length of the article (Fig. 1-8, cavity forms all of brush 1 as seen in Fig. 8).
With regards to claim 26, Jones teaches that the feed region (sprue 4) is fixed (Fig. 4-7).
With regards to claim 29, Jones teaches that the pusher device forms a portion of the cavity when actuated (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (PN 3996330) as applied to claim 16 above.
With regards to claim 27, Jones teaches a plurality of mold cavities each with a distribution region (Fig. 2, Fig. 3).  Jones teaches a movement axis and that each distribution region is actuatable by its own element (13), but does not explicitly teach that the distribution region are arranged one behind the other along the movement axis.  However, where the molds to be arranged stacked vertically rather than horizontally in Jones the distribution regions would be aligned along the movement axis.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize vertically stacked molds in the alternative to horizontally stacked molds as doing so presents a simple rearrangement of parts yielding predictable results.
With regards to claim 28, Jones teaches that each distribution region has its own pusher device that can be placed in either the first or second position (Fig. 2).

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Jones does not teach that the pusher device is biased into the first or second position, this argument is not persuasive.  At issue is whether the pusher device (8) of Jones is biased between a first or second position.  As noted by applicant in the reply filed 06/16/2021 the component 8 is connected to and moved by forward and backward by a hydraulic cylinder (9) (see page 5 of applicant’s response).  .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742